Manco v Manco (2015 NY Slip Op 02941)





Manco v Manco


2015 NY Slip Op 02941


Decided on April 8, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 8, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
THOMAS A. DICKERSON
JEFFREY A. COHEN
COLLEEN D. DUFFY, JJ.


2013-06911
 (Index No. 6336/12)

[*1]Denise M. Manco, respondent, 
vDominick F. Manco, appellant.


Corbally, Gartland and Rappleyea, LLP, Poughkeepise, N.Y. (Allan B. Rappleyea of counsel), for appellant.
Stevan A. Nosonowitz, Pleasant Valley, N.Y., for respondent.

DECISION & ORDER
In an action for a divorce and ancillary relief, the defendant appeals, as limited by his brief, from so much of an order of the Supreme Court, Dutchess County (Pagones, J.), dated May 22, 2013, as denied his motion for leave to renew and reargue his opposition to that branch of the plaintiff's prior motion which was for pendente lite relief, which had been granted in an order of the same court dated March 4, 2013.
ORDERED that the appeal from so much of the order dated May 22, 2013, as denied that branch of the defendant's motion which was for leave to reargue is dismissed, as no appeal lies from an order denying reargument; and it is further,
ORDERED that the order dated May 22, 2013, is affirmed insofar as reviewed; and it is further,
ORDERED that one bill of costs is awarded to the plaintiff.
In an order dated March 4, 2013, the Supreme Court, inter alia, granted that branch of the plaintiff's prior motion which was for pendente lite relief, and thereupon, after imputing additional income to the husband, recalculated the defendant's temporary maintenance and temporary child support obligations.
Contrary to the defendant's contention, the Supreme Court providently exercised its discretion in denying his motion for leave to renew his opposition to that branch of the plaintiff's prior motion which was for pendente lite relief. The defendant did not offer a reasonable justification for failing to submit the purported new facts in his prior opposition to the plaintiff's motion (see Zelouf Intl. Corp. v Rivercity, LLC, 123 AD3d 1114; Matter of Jaronczyk v Mangano, 121 AD3d 995; Jovanovic v Jovanovic, 96 AD3d 1019).
DILLON, J.P., DICKERSON, COHEN and DUFFY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court